Mr. Justice Sears delivered the opinion of the court. John Boetter, as relator, filed his petition in the Superior Court of Cook County for a writ of mandamus to compel Carter H. Harrison, mayor of the city of Chicago, to issue to the relator a license to keep a dram-shop at numbers 887 to 897 East Fifty-first street, located in that part of the city of Chicago which was formerly the village of Hyde Park. The respondent, Mayor Harrison, answered the petition, admitting some of the allegations of the petition and denying others. Upon replication to the answer the cause went to trial and the issues of fact raised were submitted to the court. There was but little conflict ns to the facts and but little evidence heard by the court, most of the facts alleged in the petition being admitted by the respondent. The real controversy in the court below was as to the construction of ordinances of the village of Hyde Park, which ordinances are still operative in the territory which formerly constituted the village of Hyde Park and now constitutes a part of the city of Chicago. The premises numbered 887 to 897 East Fifty-first street, are within an unsubdivided block of land, which block is in part bounded by Fifty-first'street on the south and Grand Boulevard on the east. The application for a license, the plat of the premises offered in evidence, and the stipulations of the parties disclose that the license applied for is to keep a dram-shop, known as Germania Garden, with its main entrance upon Fiftv-tirst street and its eastern boundary or limit a fence located about twenty-six feet west of the west line of Grand Boulevard. In other words, the Germania Garden, which is sought to be licensed as a dram-shop, fronts on Fifty-first street with its main entrance, and does not abut upon any other street, its nearest approach to any other street being to within about twenty-six feet of Grand Boulevard. The village of Hyde Park was annexed to and became a part of the city of Chicago upon June 29, 1889, and by the annexation proceeding certain ordinances of the village of Hvde Park in force at the time of the annexation became in force and operative as governing, in the same territory, as a part of the city of Chicago, to the same extent as if they were ordinances of the city. These ordinances, so far as here involved, are as follows : “ Chapter XV. Section 6. The president and board of trustees by resolution mav grant licenses to keep so many dram-shops, saloons or beer wagons in the village of Hyde Park, outside of the prohibited districts, as they think the public good requires. Section 7. The president of the board of trustees is authorized to issue licenses according to the resolution provided in section 6, and such license shall be signed by him and attested by the hand of the village cleric, and to be under the corporate seal of the village.” “ 2085. Section 1. Any person who shall desire to obtain a license to keep a saloon or dram-shop shall, in addition to the requirements now provided by ordinance, present his application in writing to the village comptroller for such license, in which shall be stated the name of the person or firm to whom the license is to be issued and the place where such, saloon or dram-shop is to be kept, which application shall be signed by a majority of the property owners according to the frontage on both sides of the street in the block upon which such dram-shop is to be kept, and shall also be signed by a majority of the bona fide householders and persons; or firms living or doing business on each side of the street in the block upon which such dram-shop shall have its main entrance.” Ho resolution as provided for by section 6 of chapter 15, was ever adopted by the president and board of trustees of the village of Hyde Park, and no other provision has ever been made by the city council of the city of Chicago for the regulating of the number of licenses to be issued in the territory in question, except as the general ordinance of the city of Chicago for the issuing of licenses for dram-shops may apply. It is conceded that relator has procured the signatures of the requisite number of property owners on Fifty-first street, and. of householders and persons and firms living and doing business on Fifty-first street, where the main entrance of the dram-shop is to be, in accordance with the requirements of the ordinance. But no signatures of property owners on Grand Boulevard have been obtained. The defense interposed by the mayor raises but two questions, viz : First, could the mayor issue any license within-this territory in lack of any resolution of the village board of Hyde Park or the city council of the city of Chicago, specifically fixing the number of licenses to be issued with in that territory ? Or, in other words, did the general ordinance of the city of Chicago authorizing the issuing of licenses to dram-shops throughout the city of Chicago apply' within this territory to authorize the issuing of licenses whenever the special provisions, such as consent of property owners, householders, etc., were complied with ? And, second, was it necessary that relator should obtain signatures of property owners upon Grand Boulevard as well as upon Fifty-first street ? The trial court resolved both of these questions in favor of the relator and issued the writ of mandamus compelling the mayor to issue the license. We are of opinion that the trial court was right in its determination of each of the questions presented upon this appeal. By the annexation proceedings the ordinances of the village of Hyde Park here in question became in force and operative as ordinances of the city of Chicago applying to the territory in question. People v. Cregier, 138 Ill. 401; Swift v. Klein, 163 Ill. 269; People v. Harrison, 185 Ill. 307. It is doubtless true that the discretion reposed in the village board of the village of Hyde Park, and now, by operation. of the annexation proceedings, conferred upon the council and mayor of the city of Chicago, as to the number of licenses to be issued in the territory in question, is a discretion which can not be exercised capriciously and in discrimination 1 between persons similarly qualified, but only by general ordinances applying to all who have the qualifications imposed. City of Chicago v. Rumpff, 45 Ill. 90; E. St. Louis v. Wehrung, 46 Ill. 392; E. St. Louis v. Wehrung, 50 Ill. 28; Zanone v. Mound City, 103 Ill. 552; People v. Cregier, 138 Ill. 401. In E. St. Louis v. Wehrung, supra, our Supreme Court said: “ In the proper exercise of this power, the city council should adopt general ordinances, prescribing a general rule by which licenses might be obtained. They might, no doubt, prescribe the character of persons who might or might not obtain.licenses; or they might, in their regular or called meetings, in such manner as they might ordain, grant such licenses. The ordinances should prescribe the amount required to be paid for each license, either by an ordinance relating to the entire city, or grade the rates by divisions or portions of the city, or otherwise. The ordinance should be of that general character that all persons coming within its requirements should be entitled, by complying with its provisions, to receive a license. And the amount to be paid should be determined by ordinance or order of the council, and not left within the discretion of a single officer of the city.” In Zanone v. Mound City, supra, the court said : “ We do not decide that the municipal authorities may not limit the number of dram-shop keepers to be licensed, but this must be done, if at all, by ordinance.” And in People v. Cregier, supra, the same doctrine was again announced, as follows : “We would not be understood as holding that a board of trustees may, by resolution merely, license one, and refuse to license another having precisely the same qualifications and local surroundings, our view being that an ordinance must, in advance of the issuing of any license, prescribe the terms and conditions upon which licenses shall be granted, so that all in like situation, with like surroundings, and having like qualifications, shall have equal opportunity to avail themselves of its privileges, and that it is not admissible for a city council or board of trustees to retain power, to license one and refuse to license another, through mere caprice or favoritism.” The contention of the learned counsel for appellant is, that because no resolution was ever adopted by the village board of the village of Hyde Park in exercise of the discretion reposed in it by the ordinance of the village, and fixing the number of licenses to be issued within the territory in question, and no resolution in this behalf has ever been adopted by the city council of the city of Chicago, therefore there is no power or authority vested in the mayor of the city to issue a license to any one within this territory. This contention, we think, can not be sustained. The city council of the city of Chicago has, by its general ordinance governing the issuing of licenses for dram-shops in the city, done all that it or the village board of the village of Hyde Park could have done by way of exercise of this discretion. In effect they have provided for the issuing of as many licenses as may be applied for within this territory, as well as in other portions of the city, subject to a compliance with the requirements of the ordinances which were in force in the village of Hyde Park at the time of the annexation. If, therefore, relator has complied with such provisions and requirements and such other requirements as' are imposed by the city council upon all applicants for licenses throughout the city, no further action by the city council would be necessary before relator would be entitled to his license. We have, then, only to inquire if relator has complied with these provisions. In this behalf it is only contended by the respondent that there is a failure to comply, in that no signatures have been obtained from property owners upon Grand Boulevard. The ordinance requires that the application for the license shall be signed by a majority of the property owners, according to frontage on both sides of the street in the block upon which such dram-shop is to be kept, as well as by a majority of the Iona fide householders and persons or firm's living or doing business on each side of the street in the block upon which the dram-shop shall have its main entrance. The dram-shop which relator seeks to keep, has its main entrance upon Fifty-first street. It is conceded by respondent that the requisite signatures upon Fifty-first street, both of property owners and householders, and persons or firms there living or doing business, have been obtained. It is also conceded that in all other respects the relator has complied with the provisions of the ordinances upon his part, except that he has not obtained signatures to the application by a majority of the property owners upon each side of Grand Boulevard. It is not contended that the word “ block,” as used in the ordinance, comprises the entire square, bounded by four streets, but it is conceded to mean only a street from one cross street to another. FTor do we think, if the contrary were not conceded, that the term “street in the block,” as used in this ordinance, means instead of “ street,” four streets bounding a square. And if there were any room for doubt upon this matter, the construction put upon it during a long period by the city, in treating it as meaning a “ street ” and not four streets, would, we think, now preclude the mayor from insisting upon a different construction. The evidence establishes without conflict that the city has always construed this provision of the ordinance as designating by the term “ street in the block,” a street between cross streets and not the four streets bounding a square. In Comstock v. Cover, 35 Ill. 475, where a question arose as to the construction of a provision by the revenue statute, the court held that the construction put upon a doubtful provision by the public officers required to act under it, operated to reduce the uncertainty to a fixed rule. And in People v. The Fidelity and Casualty Co., 153 Ill. 25, the court announced the same doctrine in the following language : “ Where the execution of statutes is confided to a particular department of the government, the court will regard, and in doubtful cases adopt, the construction acted on by the department.” But we are of opinion that the language of the ordinance can scarcely be said to leave room for doubt but that the construction put upon it by the city and now conceded by the appellant, the mayor, to be correct, is the right construction. The mayor professes to have no doubts upon this ground, and, as we think, rightly; and therefore a doubt in this behalf as to relator’s right can not be said to exist as reason for its refusal. Therefore, the controversy in this behalf presents but one question, viz.: Is this dram-shop to be kept upon Grand Boulevard ? The ordinance specifies the property owners upon the street upon which “ such dram-shop is to be kept ” as the ones, a majority of whom, according to frontage, must sign the application for a license. If this dram-shop is “ to be kept” according to the application and under the license applied for, upon Grand Boulevard as Avell as upon Fifty-first street, then if a license could issue at all, the signatures of a certain proportion of the owners on Grand Boulevard were essential. But we are of opinion that it can not be held that this dram-shop is to be licensed to be kept upon Grand Boulevard. The premises described in the application, shown by the plat and by the evidence to be the premises upon which the dram-shop is to be located, do not at all abut upon Grand Boulevard. Twenty-six feet, the width of an ordinary city lot, intervene between these premises and Grand Boulevard. ' A brick building, shown by the plat in evidence as occupying about twenty-five feet, is upon the corner of Fifty-first street and between the Germania Garden, i. e., the dram-shop here in question, and Grand Boulevard. Upon the trial, counsel for the respondent conceded that there was then a fence separating the Germania Garden from Grand Boulevard, which fence was some twenty-five or twenty-six feet distant from Grand Boulevard, and that “ the space between that fence and the street had not been used as a dram-shop or a saloon, and that the present application does not ask for the use of that portion of ground as a dram-shop or a saloon.” It being thus conceded that the license applied for is to keep a dram-shop upon premises which do not front or in any way abut upon Grand Boulevard, it can scarcely be held that the dram-shop is “to be kept” on Grand Boulevard. Therefore the signatures of property owners upon Grand Boulevard were not essential. The" license which the mayor, under the coercion of the writ, would issue to the relator, would be no broader than the application warrants, and if the relator should attempt under such license to keep a dram-shop upon Grand Boulevard, the city has swift means of redress. There appears in the record an ordinance of the city of Chicago by which it is provided in effect that no license shall be issued to any one to keep a dram-shop upon a boulevard or pleasure driveway. But inasmuch as we are obliged to hold'that under the evidence and the concessions of counsel, the dram-shop here in question is not to be kept upon Grand Boulevard, this ordinance, like the one requiring signatures of property owners, becomes of no importance as applying to Grand Boulevard. There being no other ground of refusal to issue the license sought by the relator, and it being conceded that in all other respects he is entitled to one, the judgment of the Superior Court ordering the writ will be affirmed.